983 F.2d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Chester GARCIA-CRUZ;  Lester Garcia-Ashby, Petitioners,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 90-70625.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 21, 1992.*Decided Jan. 5, 1993.

Before BROWNING, POOLE and NOONAN, Circuit Judges.


1
ORDER*


2
The petition for review is submitted for decision.   The order of deportation is vacated and the case is remanded to allow petitioners the opportunity to be heard concerning the change of government in Nicaragua.   Castillo-Villagra v. INS, 972 F.2d 1017, 1021 (9th Cir.1992).



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3